                       Case 2:97-cr-00141-ILRL Document 478 Filed 03/04/20 Page 1 of 2
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA
                                            )
            UNITED STATES OF AMERICA        ) JUDGMENT IN A CRIMINAL CASE
                       v.                   ) (For Revocation of Probation or Supervised Release)
                                            )
                                            )
              MITCHER HARDIN, JR.           ) Case No.        053L 2:97CR00141-001 “B”
                                            ) USM No.         25589-034
                                            )
                                                              SAMUEL J. SCILLITANI, JR.
                                            )                         Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)          Mandatory Condition         of the term of supervision.
    was found in violation of condition(s) count(s)                              after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number              Nature of Violation                                                      Violation Ended
Mandatory Condition           On March 26, 2019, defendant traveled outside of the judicial district   03/26/2019
                              without permission from personnel at U. S. Probation Office. This travel
                              resulted in defendant’s arrest




       The defendant is sentenced as provided in pages 2 through 2               of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

    X The violation listed below is dismissed without prejudice:

    On March 26, 2019, during a traffic stop in Port Allen, Louisiana, Hardin was arrested by personnel of the Louisiana State
    Police Task Force and charged with Possession of a Schedule I Controlled Substance (Heroin), Possession of a Schedule II
    Controlled Substance (Cocaine), Failure to Properly Use Turning Signals and Failure to Yield to an Emergency Vehicle

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
Last Four Digits of Defendant’s Soc. Sec. No.:           5093                                   March 4, 2020
                                                                                         Date of Imposition of Judgment
Defendant’s Year of Birth:         1965

City and State of Defendant’s Residence:                                                        Signature of Judge
Harahan, Louisiana
                                                                          Ivan L. R. Lemelle, Senior United States District Judge
                                                                                             Name and Title of Judge


                                                                                                March 11, 2020
                                                                                                          Date
                   Case 2:97-cr-00141-ILRL Document 478 Filed 03/04/20 Page 2 of 2
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                   Judgment — Page   2       of   2
DEFENDANT:                  MITCHER HARDIN, JR.
CASE NUMBER:                053L 2:97CR00141-001 “B”

                                                               IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

                                           6 MONTHS WITH CREDIT FOR 2 DAYS SERVED



        The court makes the following recommendations to the Bureau of Prisons:




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
              at                                  □     a.m.    □    p.m.       on                                       .
              as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              before 2 p.m. on       April 6, 2020                          .
              as notified by the United States Marshal.
              as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                          to

at                                                    with a certified copy of this judgment.




                                                                                                UNITED STATES MARSHAL


                                                                            By
                                                                                             DEPUTY UNITED STATES MARSHAL
